IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-15-00119-CR

MAXEY KENNETH LOVELL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 14-02819-CRF-272


                                         ORDER


       This appeal was abated on July 9, 2015 because no appellant’s brief had been

filed. Appellant has now filed a motion to vacate the abatement order and motion for

extension of time to file appellant’s brief.

       This appeal is reinstated. Appellant’s motion to vacate is granted in part. The

abatement order of July 9, 2015 is withdrawn. Appellant’s motion for extension of time

to file appellant’s brief is granted. Appellant’s brief is due August 10, 2015.

                                    PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion to vacate granted in part
Motion to extend time granted
Order issued and filed July 16, 2015




Maxey Kenneth Lovell v. The State of Texas   Page 2